KINKADE, J.
In an action for damages for an injury resulting from negligence, wherein the defendant has fully admitted the negligence charged, it is not error prejudicial to the defendant for the trial court to instruct the jury that if the defendant has failed to explain why his acts were not negligent, it will then be the duty of the jury to find the defendant guilty of negligence as charged. (Loomis v. Toledo Railways & Light Co., 107 Ohio St., 161, distinguished.)
Judgment affirmed.
Marshall, CJ., Matthias, Allen and Robinson, JJ., concur.